IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ANTIONE RONNELL                      NOT FINAL UNTIL TIME EXPIRES TO
WATERS,                              FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D15-2047
v.

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed January 5, 2016.

An appeal from the Circuit Court for Duval County.
Waddell A. Wallace, Judge.

Carlos J. Martinez, Public Defender, and Stephen J. Weinbaum, Assistant Public
Defender, Miami, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

BENTON, LEWIS and BILBREY, JJ., CONCUR.